                                            Case 4:21-cv-00113-DMR Document 17 Filed 07/21/21 Page 1 of 7




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        C.G.,
                                   7                                                           Case No. 21-cv-00113-DMR
                                                          Plaintiff,
                                   8
                                                     v.                                        CASE MANAGEMENT AND PRETRIAL
                                   9                                                           ORDER FOR JURY TRIAL
                                        BAY AREA RAPID TRANSIT,
                                  10
                                                          Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13   1.       TRIAL DATE

                                  14            a.        Jury trial will begin on 1/17/2023 at 9:00 a.m. at the U.S. District Court, 1301 Clay

                                  15   Street, Oakland, California. For courtroom number and floor information, please check the

                                  16   Court’s on-line calendar at www.cand.uscourts.gov one week prior to trial, or call Ivy Garcia

                                  17   (Judge Ryu’s Courtroom Deputy) at (510) 637-3639.

                                  18            b.        The length of the trial will be not more than 7 days.   The Court may shorten the

                                  19   allotted time as it deems appropriate, and may also allocate a fixed number of hours for each side.

                                  20   Court hours for trial normally are 9:00 a.m. to 3:00 p.m., subject to the Court’s availability.

                                  21   2.       DISCOVERY AND EXPERT DISCLOSURES

                                  22            a.        All non-expert discovery shall be completed by 8/30/2022.

                                  23            b.        Experts shall be disclosed and reports provided by 8/30/2022.

                                  24            c.        Rebuttal experts shall be disclosed and reports provided by 9/13/2022.

                                  25            d.        All discovery from experts shall be completed by 9/27/2022.

                                  26   3.       MOTIONS

                                  27            The last day for hearing dispositive motions shall be 10/27/2022.

                                  28   4.       ALTERNATIVE DISPUTE RESOLUTION/SETTLEMENT CONFERENCE
                                            Case 4:21-cv-00113-DMR Document 17 Filed 07/21/21 Page 2 of 7




                                   1            The parties are ordered to participate in a settlement conference before a Magistrate

                                   2   Judge, which shall take place after the summary judgment hearing currently scheduled for

                                   3   10/27/2022.

                                   4   5.       PRETRIAL CONFERENCE

                                   5            a.      A pretrial conference shall be held on 1/4/2023 at 3:00 p.m. Lead counsel who

                                   6   will try the case (or the party if pro se) must attend. The timing of disclosures required by

                                   7   Federal Rule of Civil Procedure 26(a)(3) and other pretrial disclosures shall be governed by this

                                   8   order.

                                   9            b.      12/6/2022, thirty (30) days prior to the date of the pretrial conference, lead counsel

                                  10   shall meet and confer regarding:

                                  11                    (1)    Preparation and content of the joint pretrial conference statement;

                                  12                    (2)    Preparation and exchange of pretrial materials to be served and lodged
Northern District of California
 United States District Court




                                  13                                 pursuant to paragraph 5(c) below; and

                                  14                    (3)    Settlement of the action.

                                  15            c.      12/16/2022, twenty (20) days prior to the pretrial conference, counsel and/or

                                  16   parties shall:

                                  17                    (1)    Serve and file a joint pretrial statement that includes the pretrial disclosures

                                  18                                 required by Federal Rule of Civil Procedure 26(a)(3) as well as the

                                  19                                 following supplemental information:

                                  20                           (a)     The Action.

                                  21                                   (i)     Substance of the Action. A brief description of the substance

                                  22                                                 of claims and defenses which remain to be decided.

                                  23                                   (ii)    Relief Prayed. A detailed statement of all the relief claims,

                                  24                                                 particularly itemizing all elements of damages claimed

                                  25                                                 as well as witnesses, documents or other evidentiary

                                  26                                                 material to be presented concerning the amount of

                                  27                                                 those damages.

                                  28                           (b)     The Factual Basis of the Action.
                                                                                           2
                                       Case 4:21-cv-00113-DMR Document 17 Filed 07/21/21 Page 3 of 7




                                                           (i)     Undisputed Facts. A plain and concise statement of all
                                   1

                                   2                                    relevant facts not reasonably disputable, as well as

                                   3                                    which facts parties will stipulate for incorporation into

                                   4                                    the trial record without the necessity of supporting
                                   5
                                                                        testimony or exhibits.
                                   6
                                                           (ii)    Disputed Factual Issues. A plain and concise statement of all
                                   7
                                                                        disputed factual issues which remain to be decided.
                                   8
                                                           (iii)   Agreed Statement. A statement assessing whether all or part
                                   9

                                  10                                    of the action may be presented upon an agreed

                                  11                                    statement of facts.
                                  12                       (iv)    Stipulations. A statement of stipulations requested or
Northern District of California
 United States District Court




                                  13
                                                                        proposed for pretrial or trial purposes.
                                  14
                                                     (c)   Disputed Legal Issues.
                                  15
                                                                        Without extended legal argument, a concise statement
                                  16

                                  17                                    of each disputed point of law concerning liability or

                                  18                                    relief, citing supporting statues and decisions.

                                  19                 (d)   Trial Preparation.
                                  20                       (i)     Witnesses to Be Called. With regard to witnesses disclosed
                                  21
                                                                        pursuant to Federal Civil Rule of Civil Procedure
                                  22
                                                                        26(a)(3)(A), a brief statement describing the substance
                                  23
                                                                        of the testimony to be given.
                                  24

                                  25                       (ii)    Estimate of Trial Time. An estimate of the number of hours

                                  26                                    needed for the presentation of each party’s case,

                                  27                                    indicating possible reductions in time through proposed
                                  28
                                                                        stipulations, agreed statements of facts, or expedited
                                                                              3
                                       Case 4:21-cv-00113-DMR Document 17 Filed 07/21/21 Page 4 of 7




                                                                            means of presenting testimony and exhibits.
                                   1

                                   2                         (iii)    Use of Discovery Responses. Designate excerpts from

                                   3                                        discovery that the parties intend to present at trial,

                                   4                                        other than solely for impeachment or rebuttal, from
                                   5
                                                                            depositions specifying the witness page and line
                                   6
                                                                            references, from interrogatory answers, or from
                                   7
                                                                            responses to requests for admission.
                                   8
                                                      (e)    Trial Alternatives and Options.
                                   9

                                  10                         (i)      Settlement Discussion. A statement summarizing the status

                                  11                                        of settlement negotiations and indicating whether
                                  12                                        further negotiations are likely to be productive.
Northern District of California
 United States District Court




                                  13
                                                             (ii)     Amendments, Dismissals. A statement of requested or
                                  14
                                                                            proposed amendments to pleadings or dismissals of
                                  15
                                                                            parties, claims or defenses.
                                  16

                                  17                  (f)    Miscellaneous.

                                  18                         Any other subjects relevant to the trial of the action or material to its

                                  19                                 just, speedy and inexpensive determination.
                                  20            (2)   Serve and file trial briefs, motions in limine (including any motion
                                  21
                                                            regarding the qualifications or testimony or any expert witness),
                                  22
                                                            proposed voir dire questions, jury instructions, verdict forms and
                                  23
                                                            excerpts from discovery that will be offered at trial (include a copy of
                                  24

                                  25                        the deposition testimony or admission). The parties shall submit

                                  26                        proposed jury instructions jointly. If there are any instructions on

                                  27                        which the parties cannot agree, those instructions may be submitted
                                  28
                                                            separately. The parties shall submit a jointly prepared proposed
                                                                                4
                                            Case 4:21-cv-00113-DMR Document 17 Filed 07/21/21 Page 5 of 7




                                                                    form of verdict, or, if the parties cannot agree, their respective
                                   1

                                   2                                proposals;

                                   3                  (3)     Serve and file an exhibit setting forth the qualifications and experience for

                                   4                                each expert witness;
                                   5
                                                      (4)     Serve and file a list of each party’s exhibits by number (plaintiff) or letter
                                   6
                                                                    (defendant), including a brief statement describing the substance and
                                   7
                                                                    purpose of each exhibit and the name of the sponsoring witness;
                                   8
                                                      (5)     Exchange exhibits which shall be premarked (plaintiff shall use numbers;
                                   9

                                  10                                defendant shall use letters) and tabbed; and

                                  11                  (6)     Deliver two sets of all premarked exhibits to chambers (exhibits are not to
                                  12                                be filed).
Northern District of California
 United States District Court




                                  13
                                               No party shall be permitted to call any witness or offer any exhibit in its case in chief that
                                  14
                                       is not disclosed in its pretrial statement without leave of the Court and for good cause.
                                  15
                                               d.     12/26/22, ten (10) days prior to the pretrial conference, after meeting and
                                  16

                                  17   conferring in a good faith attempt to resolve any objections, counsel and/or parties shall serve and

                                  18   file: (1) any objections to exhibits or to use of deposition excerpts or other discovery; (2) any

                                  19   objections to witnesses, including the qualifications of an expert witness; (3) any objection to
                                  20   proposed voir dire questions, jury instructions and verdict forms that the parties have been unable
                                  21
                                       in good faith to resolve; (4) any opposition to a motion in limine. No replies shall be filed.
                                  22
                                               e.     All motions in limine and objections shall be heard at the pretrial conference.
                                  23
                                       6.      JURY TRIAL
                                  24

                                  25           a.     The attached voir dire questionnaire (or similar) shall be given or presented to the

                                  26   venire members to be answered orally in Court. Counsel shall submit an agreed upon set of

                                  27   additional voir dire questions to be posed by the Court. Any voir dire questions on which counsel
                                  28
                                       cannot agree may be submitted separately. Counsel shall be allowed brief follow-up voir dire after
                                                                                     5
                                            Case 4:21-cv-00113-DMR Document 17 Filed 07/21/21 Page 6 of 7




                                       the Court's questioning.
                                   1

                                   2           b.     The following jury instructions from the Ninth Circuit Manual of Model Civil Jury

                                   3   Instructions (available on the Ninth Circuit website at www.ce9.uscourts.gov) shall be given

                                   4   absent objection: 1.1-1.2, 1.6-1.14, 1.18, 2.11, 3.1-3.3. Counsel shall submit jointly an agreed
                                   5
                                       upon set of case specific instructions, using the Ninth Circuit Manual where appropriate. Do not
                                   6
                                       submit duplicates of those listed above. Any instructions on which counsel cannot agree may be
                                   7
                                       submitted separately. Each requested instruction shall be typed in full on a separate page with
                                   8
                                       citations to the authority upon which it is based and a reference to the party submitting it. A
                                   9

                                  10   second blind copy of each instruction and verdict form shall also be submitted omitting the

                                  11   citation to authority and the reference to the submitting party.
                                  12   7.      All documents filed with the Clerk of the Court shall list the civil case number followed by
Northern District of California
 United States District Court




                                  13
                                       the initials "DMR". One copy shall be clearly marked as a chambers copy. Chambers’ copies
                                  14
                                       shall be three-hole punched at the left side, suitable for insertion into standard binders. In
                                  15
                                       addition, Counsel shall email copies of all proposed jury instructions, motions in limine, forms of
                                  16

                                  17   verdict and trial briefs in a standard word processing format (and not .pdf format) to

                                  18   dmrpo@cand.uscourts.gov.

                                  19
                                               IT IS SO ORDERED.
                                  20
                                       Dated: July 21, 2021
                                  21                                                     ______________________________________
                                                                                         DONNA M. RYU
                                  22                                                     United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          6
                                            Case 4:21-cv-00113-DMR Document 17 Filed 07/21/21 Page 7 of 7




                                   1                                   JUROR QUESTIONNAIRE
                                   2                        Please stand and recite the information listed below.
                                   3
                                       1.      Name
                                   4

                                   5   2.      City of Residence
                                   6   3.      Occupational Status
                                   7
                                       4.      Organizations
                                   8
                                       5.      Hobbies
                                   9

                                  10   6.      Marital Status
                                  11   7.      Spouse’s Occupation
                                  12
Northern District of California




                                       8.      Children, Ages
 United States District Court




                                  13
                                       9.      If Juror on Another Case
                                  14

                                  15   10.     If Ever a Grand Juror

                                  16   11.     If Ever in Military
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                     7
